DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 8/25/2022. As directed by the amendment: claims 1, 4-6, 16-18, and 20 have been amended, claims 3 and 12 have been cancelled and new claims 21-22 have been added.  Thus, claims 1-2, 4-11, and 13-22 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites a “two-volt peak-to-peak signal” which is not described in the Specifications. The Specifications recites “a frequency from approximately 200 kHz to approximately 5 MHz” (page 2, ¶ 7), but nowhere in the Specifications is the voltage recited.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrian et al. (US 5987353 A) in view of Heeren (US 9757273 B2).

Regarding Claims 1 and 6, Khatchatrian discloses an apparatus and method for simultaneously obtaining a sample of biological tissue for the purpose of diagnosis of the condition of the tissue or liquid, and teaches a system for identifying material aspirated ("apparatus and method for simultaneously obtaining a sample of biological tissue or liquid and measuring the electrical resistance at least two different frequencies, or dispersion of resistance, of the biological tissue or liquid for the purpose of diagnosis of the condition of the tissue or liquid", Abstract), the system comprising:
an aspiration path 8 ('needle', fig.1 and 3, col.2, ll.62) through which aspirated material ("tissue", Abstract) flows away during a procedure;
and a circuit (see fig.5 for impedance circuitry) comprising:
a first electrode 21 ('first impedance electrode', figs.7-8, col.16, ll.70-80) and a second electrode 25 ('second impedance electrode', figs.7-8, col.16, ll.70-80),
wherein the first electrode 21 and the second electrode 25 are positioned such that aspirated material ("tissue", Abstract) flows between and contacts the first electrode 21 and the second electrode 25 when the aspirated material ("a sample of biological tissue or liquid" and “an aspirating needle for obtaining a sample of biological liquid and for serving as an active electrode in contact with the biological liquid or tissue”, see Abstract) flows away ("(b) simultaneously contacting the tissue with the first and second impedance electrodes 21 and 25 respectively; (c) simultaneously measuring the electrical resistance of the tissue at at least two different frequencies with the electroimpedance meter of the invention illustrated in FIG. 5 and sampling the tissue with the sharp ends of the impedance electrodes 21 and 25", see col.14, ll.20-25, (b)-(c));
and an alternating current impedance measuring component ("electroimpedancemeter", fig.5, col.13, ll.34) connected to the first electrode 21 and the second electrode 25 (electrodes 21 and 25 are commensurate to electrodes 7 and 8 of figure 5; figure 5 displays an electrical schematic-block diagram of the electroimpedancemeter, therefore the alternating current impedance measuring component is connected to the first electrode and the second electrode),
wherein the alternating current impedance measuring component ("electroimpedancemeter", fig.5, col.13, ll.34) is configured to measure an impedance of the aspirated material ("tissue", Abstract) between the first electrode 21 and the second electrode 25 in order to identify the aspirated material ("tissue", Abstract) ("The first and second impedance electrodes 21 and 25 respectively, can...be utilized to take a biopsy of the tissue", col.17, ll.15-17; and “employing a flexible electrode probe for simultaneously obtaining a sample of biological tissue and measuring electrical resistance of the tissue at at least two different frequencies for the purpose of diagnosis of a condition of the tissue”, see col. 17, lines 61-65).
Khatchatrian fails to teach that the system is for identifying tissue during an ophthalmic procedure, and that aspirated material flows away from an eye during the ophthalmic procedure. Heeren teaches a system for identifying material aspirated during an ophthalmic procedure ("a tissue sensor positioned on the cutter and configured to measure a characteristic of the tissue received within the outer port to identify when nontarget tissue enters the outer port...ophthalmic surgical procedures", Abstract, Claim 1); and that aspirated material flows away from an eye ("eye", Abstract) during the ophthalmic procedure ("vitrectomy surgical system", col.2, ll.9). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is used for identifying tissue during an ophthalmic procedure, and that aspirated material flows away from an eye during the ophthalmic procedure as taught by Heeren, for the purpose of removing and aspirating tissue from an eye of a patient to measure a characteristic of the tissue received during an ophthalmic procedure (Abstract). 

Regarding Claim 4, Khatchatrian teaches that the circuit (see fig.5 for impedance circuitry) is configured to supply alternating current through the first and second electrodes (21 and 25) ("through the electrodes 7 and 8 the measuring signal in a sum of voltage of alternating current of high and low frequency contacts the tissue", col.18, ll.58-61).

Regarding Claim 5, Khatchatrian teaches that the circuit (see fig.5 for impedance circuitry) is configured to supply alternating current ("alternating current", col.18, ll.60) through the first and second electrodes (21 and 25) at a frequency from 200 kHz (or 0.2 MHz) to 5 MHz (or 5000 kHz) ("the…frequency is in the range from about 10 to about 1000 kHz" or  “about 20 to about 500 kHz”, col. 3, lines 10-20).

Regarding Claim 7, Khatchatrian fails to teach that the ophthalmic instrument comprises a vitrectomy instrument. Heeren teaches that the ophthalmic instrument 110 ('vitrectomy probe system', fig.1, col.4, ll.9) comprises a vitrectomy instrument ("vitrectomy probe system", col.4, ll.9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the ophthalmic instrument comprises a vitrectomy instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract).

Regarding Claim 11, Khatchatrian teaches that the system comprises an aspirating handpiece ("an aspirating needle", Abstract), but fails to teach that it is the ophthalmic instrument. Heeren teaches the ophthalmic instrument 110. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is the ophthalmic instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract).

Regarding Claim 13, Khatchatrian teaches that the first electrode 21 and the second electrode 25 are part of the instrument, but fails to teach that the system is the ophthalmic instrument. Heeren teaches the ophthalmic instrument 110. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is the ophthalmic instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract).

Regarding Claim 14, Khatchatrian teaches the first electrode 21 and the second electrode 25. Khatchatrian discloses the claimed invention except that the first electrode and the second electrode are positioned outside of the ophthalmic instrument. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first electrode and the second electrode outside of the ophthalmic instrument, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 15, Khatchatrian teaches the first electrode 21 and the second electrode 25. Khatchatrian discloses the claimed invention except that the first electrode and the second electrode are positioned inside of an aspiration tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first electrode and the second electrode inside of an aspiration tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrian in view of Heeren, further in view of Messerly et al. (US 20180078268 A1).

Regarding Claim 2, Khatchatrian teaches the first electrode 21 and the second electrode 25, but Khatchatrian/Heeren fail to teach the first electrode comprises a first flat plate and the second electrode comprises a second flat plate parallel to the first flat plate. Messerly teaches the first electrode 34 comprises a first flat plate (see fig.1) and the second electrode 36 comprises a second flat plate (see fig.1) parallel to the first flat plate (see fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Khatchatrian such that the first electrode comprises a first flat plate and the second electrode comprises a second flat plate parallel to the first flat plate as taught by Messerly, for the purpose to electrically couple one pole of a voltage source suitable to drive the piezoelectric elements (¶ 90). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrian in view of Heeren, further in view of Kovalcheck (US 20070156129 A1).

Regarding Claim 8, Khatchatrian fails to teach that the ophthalmic instrument comprises an ultrasonic handpiece. 
Heeren teaches the ophthalmic instrument 110. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is the ophthalmic instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract).
Kovalcheck teaches an ultrasonic handpiece ("ultrasound", ¶ 87; "a hand-operated tool", ¶ 24). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian/Heeren such that the ophthalmic instrument comprises an ultrasonic handpiece as taught by Kovalcheck, for the purpose to apply nanosecond pulses (kV/cm) to tissue which will energize the electrons of the tissue without heating ions or neutral particles to temporarily and reversibly increase the permeability of cell membranes or even compromise intracellular components without affecting the cell membrane to create a confined, localized, non-thermal disruptive region of electrical force (Claim 23, ¶ 18, ¶ 72). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrian in view of Heeren, further in view of Prats et al. (US 20170087013 A1).

Regarding Claim 9, Khatchatrian fails to teach the ophthalmic instrument comprises a phacofragmentation handpiece. Heeren teaches the ophthalmic instrument 110. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is the ophthalmic instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract). 
But Heeren fail to teach that the ophthalmic instrument comprises a phacofragmentation handpiece. Prats discloses a phacofragmentation and phacoaspiration tip, and teaches a phacofragmentation handpiece ("phacofragmentation and phacoaspiration tip", Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Khatchatrian/Heeren such that the ophthalmic instrument comprises a phacofragmentation handpiece as taught by Prats, for the purpose to remove lens used in refractive and cataract surgery. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khatchatrian in view of Heeren, further in view of Chon (US 6602193 B2).

Regarding Claim 10, Khatchatrian fails to teach the ophthalmic instrument comprises a phacoemulsification handpiece. Heeren teaches the ophthalmic instrument 110. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Khatchatrian such that the system is the ophthalmic instrument as taught by Heeren, for the purpose of removing a tissue from an eye of a patient to measure a characteristic of the tissue received (Abstract). 
But Heeren fail to teach that the ophthalmic instrument comprises a phacoemulsification handpiece. Chon discloses a handpiece having a set of longitudinally vibrating piezoelectric elements, and teaches a phacoemulsification handpiece ("ophthalmic phacoemulsification handpiece", col.1, ll.7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Khatchatrian/Heeren such that the ophthalmic instrument comprises a phacoemulsification handpiece as taught by Chon, for the purpose of emitting ultrasound waves that soften and break up the lens so that it can be removed by suction. 

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Heeren in view of Khatchatrian.

Regarding Claim 16, Heeren teaches a method of identifying material aspirated during an ophthalmic procedure ("a tissue sensor positioned on the cutter and configured to measure a characteristic of the tissue received within the outer port to identify when nontarget tissue enters the outer port...ophthalmic surgical procedures", Abstract, col.1, ll.10-24), the method comprising: 
aspirating material ("tissue", col.7, ll.6) from an eye ("eye", col.7, ll.63) through an aspiration path 308 ('inner bore', fig.3, col.6, ll.57), and measuring the current impedance ("electrical impedance", col.8, ll.32) of the aspirated material ("tissue", col.7, ll.6).
Heeren fails to teach that the aspirated material flows between and is in contact with a first electrode and a second electrode, and measuring an alternating current impedance between the first electrode and the second electrode. 
Khatchatrian teaches aspirated material ("a sample of biological tissue or liquid" and “an aspirating needle for obtaining a sample of biological liquid and for serving as an active electrode in contact with the biological liquid or tissue”, see Abstract) flowing between and is in contact with a first electrode 21 ('first impedance electrode', figs.7-8, col.16, ll.70-80) and a second electrode 25 ('second impedance electrode', figs.7-8, col.16, ll.70-80) ("(b) simultaneously contacting the tissue with the first and second impedance electrodes 21 and 25 respectively; (c) simultaneously measuring the electrical resistance of the tissue at at least two different frequencies with the electroimpedance meter of the invention illustrated in FIG. 5 and sampling the tissue with the sharp ends of the impedance electrodes 21 and 25", col.14, ll.20-25, (b)-(c));
and measuring an alternating current impedance of the aspirated material ("tissue", Abstract) between the first electrode 21 and the second electrode 25 ("Electrodes 21 and 25...make the proper electrical contact with tissues so that a simultaneous impedance measurement can be taken", col.17, ll.15-17).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Heeren such that the aspirated material flows between and contact with a first electrode and a second electrode, and to include measuring an alternating current impedance between the first electrode and the second electrode, as taught by Khatchatrian, for the purpose of providing a comparative diagnosis of the condition of biological liquids from a comparison of electrical resistance measurements (Abstract). 

Regarding Claim 17, Heeren teaches the step of identifying the aspirated material ("the structural composition (e.g., layered or anamorphic) of the tissue", col.8, ll.33-34) based upon the alternating current measured impedance ("electrical impedance", col.8, ll.32), but fails to teach identifying the aspirated material between the first electrode and the second electrode. Khatchatrian teaches identifying the aspirated material between the first electrode 21 and the second electrode 25 based upon the alternating current measured impedance ("impedance measurement", col.17, ll.19-20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Heeren to include identifying the aspirated material between the first electrode and the second electrode based upon the alternating current measured impedance, as taught by Khatchatrian, for the purpose of identifying the condition of the tissue in order to diagnose a pathology of the tissue (col.1, ll.59). 

Regarding Claim 18, Heeren teaches the step of measuring the impedance ("electrical impedance", col.8, ll.32) of the aspirated material ("tissue", col.7, ll.6), but fails to teach measuring the impedance of the aspirated material between the first electrode and the second electrode comprising supplying alternating current through the first and second electrodes.
Khatchatrian teaches measuring the impedance ("Electrodes 21 and 25...make the proper electrical contact with tissues so that a simultaneous impedance measurement can be taken", col.17, ll.17-20) between the first electrode 21 and the second electrode 25 comprises supplying alternating current through the first and second electrodes (21 and 25) ("through the electrodes 7 and 8 the measuring signal in a sum of voltage of alternating current of high and low frequency contacts the tissue", col.18, ll.58-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Heeren to measure the impedance of the aspirated material between the first electrode and the second electrode comprising supplying alternating current through the first and second electrodes, as taught by Khatchatrian, for the purpose of providing a comparative diagnosis of the condition of biological liquids from a comparison of electrical resistance measurements (Abstract).

Regarding Claim 19, Heeren teaches the ophthalmic instrument 110, but fails to teach the first electrode and the second electrode are part of the instrument. Khatchatrian teaches that the first electrode 21 and the second electrode 25 are part of the instrument. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heeren such that the ophthalmic instrument would include the first electrode and the second electrode, as taught by Khatchatrian, for the purpose of measuring the impedance of the tissue (Abstract). 

Regarding Claim 20, Heeren fails to teach that the first electrode and the second electrode are positioned outside of the ophthalmic instrument. Khatchatrian teaches the first electrode 21 and the second electrode 25. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heeren to include the first electrode and the second electrode, as taught by Khatchatrian, for the purpose of measuring the impedance of the tissue (Abstract). 
Heeren/Khatchatrian disclose the claimed invention except that the first electrode and the second electrode are positioned outside of the ophthalmic instrument. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the first electrode and the second electrode outside of the ophthalmic instrument, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP(VI)(C).

Regarding Claim 21, Heeren teaches the aspirated material ("tissue", col.7, ll.6), but fails to teach that the alternating current impedance measuring component is configured to measure the impedance of the aspirated material between the first electrode and the second electrode during a period of time in which a high frequency, two-volt peak-to-peak signal is present between the first electrode and the second electrode. 
Khatchatrian teaches the alternating current impedance measuring component ("electroimpedancemeter", fig.5, col.13, ll.34) is configured to measure the impedance ("impedance measurement", col.17, ll.19-20) of the aspirated material ("tissue", Abstract) between the first electrode 21 and the second electrode 25 during a period of time in which a high frequency ("high frequency", col.1, ll.52-53), two volt peak-to-peak signal ("measuring signal from the electroimpedancemeter", col.8, ll.21) is present between the first electrode 21 and the second electrode 25.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Heeren such that the alternating current impedance measuring component is configured to measure the impedance of the aspirated material between the first electrode and the second electrode during a period of time in which a high frequency, two-volt peak-to-peak signal is present between the first electrode and the second electrode, as taught by Khatchatrian, for the purpose of providing a comparative diagnosis of the condition of biological liquids from a comparison of electrical resistance measurements (Abstract).

Regarding Claim 22, Heeren teaches that the aspirated material ("tissue", col.7, ll.6) is selected from the group consisting of vitreous (NOTE: the vitreous humor is a highly hydrated form of tissue from the eye, thus it would be obvious that the citation of "tissue" would be vitreous since Heeren says that the device is a "vitrectomy surgical system", col.2, ll.8-27). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785